DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with GEORGE M KAPLAN on 11/08/2021.

The application has been amended as follows: 

Amend claim 1 as follows:
1. (Currently Amended) A dye-sensitized solar cell comprising:
a porous isolating substrate (30) having a first surface and a second surface and lateral edges defining an outer shape of the solar cell,
a first porous layer (14) comprising a first non-transparent portion (25) including first conducting particles printed on and situated directly against the first surface of the porous isolating substrate (30) to form a first conductive layer, and more than two first 
a second porous layer (16) comprising a second non-transparent portion (26) including second conducting particles printed on and situated directly against the second surface of the porous isolating substrate (30) to form a second conductive layer, and more than two second transparent portions (22) without said second conducting particles, the second non-transparent portion (26) and the second transparent (22) portions forming a second pattern on the second surface of the porous isolating substrate (30),
a third porous layer (18) comprising a third non-transparent portion (24) including light absorbing dye molecules, the third non-transparent portion (24) being deposited on and situated directly against the first porous layer (14), and more than two third transparent portions (21) without light absorbing dye molecules, with the third non-transparent portion (24) and the third transparent (21) portions forming a third pattern on top of the first porous layer (14), 
said first (20), second (22) and third (21) transparent portions allowing more than 50% light transmission,
a charge transfer medium for transferring charges between the third and second porous layers (18, 16) and infiltrated and deposited in pores of the first, second and third porous layers (14, 16, 18) and the porous isolating substrate (30),
a first connection element (34) electrically connected to the first porous layer (14) for connecting the first porous layer (14) to an external electric circuit, and

the porous isolating substrate (30) is made of non-transparent material and comprises more than two fourth transparent portions (32) surrounded by the non-transparent material and allowing more than 50% light transmission and arranged together with said first, second and third transparent portions (20, 22, 21) of the first, second and third porous layers (14, 16, 18) to form continuous transparent pathways through the solar cell in a direction perpendicular to the first surface and the second surface of the porous isolating substrate (30),
the fourth transparent portions (32) of the porous isolating substrate (30) are positioned directly between the first transparent portions (20) and the second transparent portions (22) in the direction perpendicular to the first surface and the second surface of the porous isolating substrate (30), 
the first non-transparent portion (25) is in electrical contact with the first connection element (34) and the second non-transparent portion (26) is in electrical contact with the second connection element (36), 
said first, second and third transparent portions (20, 22, 21) are surrounded by said respective first, second and third non-transparent portions (25, 26, 24), 
said first, second and third non-transparent portions (25, 26, 24) extend from one lateral edge of the porous isolating substrate (30) to an opposite lateral edge of the porous isolating substrate (30), 
the fourth transparent portions (32) of the porous isolating substrate (30) are narrower than the first, second and third transparent portions (20, 22, 21) forming the respective continuous transparent pathways through the solar cell in the direction perpendicular to the first and second surfaces of the porous isolating substrate (30), and 
the porous isolating substrate (30) is not present in the first, second or third transparent portions (20-22).

Cancel Claim 17.
Cancel Claim 24.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-16 directed to an invention non-elected without traverse.  Accordingly, claims 11-16 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the limitations “A dye-sensitized solar cell comprising:
a porous isolating substrate (30) having a first surface and a second surface and lateral edges defining an outer shape of the solar cell,
a first porous layer (14) comprising a first non-transparent portion (25) including first conducting particles printed on and situated directly against the first surface of the porous isolating substrate (30) to form a first conductive layer, the first non-transparent (25) portion forming a first pattern on the first surface of the porous isolating substrate (30),

a third porous layer (18) comprising a third non-transparent portion (24) including light absorbing dye molecules, the third non-transparent portion (24) being deposited on and situated directly against the first porous layer (14), with the third non-2transparent portion (24) forming a third pattern on top of the first porous layer (14),
a charge transfer medium for transferring charges between the third and second porous layers (18, 16) and infiltrated and deposited in pores of the first, second and third porous layers (14, 16, 18) and the porous insulating substrate (30), a first connection element (34) electrically connected to the first porous layer (14) for connecting the first porous layer (14) to an external electric circuit, and a second connection element (36) electrically connected to the second porous layer (16) for connecting the second porous layer to the external electric circuit,
wherein the porous isolating substrate (30) is made of non-transparent material, 
3the first non-transparent portion (25) is in electrical contact with the first connection element (34) and the second non-transparent portion (26) is in electrical contact with the second connection element (36).
Regarding claim 1, the closest prior art of record is Fili, et al., WO-2012045881-A1 (one of embodiments of Figs. 3 or 4), or, alternatively, applicant’s admitted prior art (instant Fig. 1, which is similar to Fili).
prior art separator 8) is made of a non-transparent material (material may be glass microfiber substrate; see p. 10. It is known that glass microfiber is not transparent, although may be translucent, due to glass microfibers scattering incident light; instant specification acknowledges this, too), and thus it is not necessary to cite to Hayase for this feature.
It is also not necessary to cite to Perrier and Lewarchick to arrive at the other features re: preventing at least 80% of incident light from penetrating, as it is well-established that Fili teaches metallic materials, which are not transparent per se, but may be in the form of a particulate film, in the metal particle layers (PCPL layers 3 counter electrode 9, which may be PCPL; see p. 10) and the thickness and/or density of the powder layers could be varied to decrease resistivity at the tradeoff of using more material (p. 5 suggests thicker films may be used, p. 6 suggests the thickness can be varied, p. 9 suggests PCPL should have low porosity).
Regarding the remaining pre-amendment limitations, re: first, second, third, and fourth transparent portions, the closest prior art is Fujimori, JP-2004221496-A, or Basol, et al., US-7795067-A.
Fujimori teaches DSSCs can be patterned to be semitransparent for aesthetic purposes, or to convey information. If one of ordinary skill in the art wanted a cell with at least two transparent portions for conveying information or aesthetic purposes, one of ordinary skill could do so based on the teachings of Fujimori (as example, see dollar sign with two vertical strokes suggested by previous examiner).
see, e.g., Figs. 3A-3C). The teaching basically amounts to removing the non-transparent materials in the areas where one desires the cell to be semitransparent. If one of ordinary skill in the art wanted a cell with at least two transparent portions for aesthetic purposes, as in Basol Figs. 3A-3C, one of ordinary skill could do so for any solar cell, including the solar cell of Fili or applicant’s admitted prior art by removing the non-transparent materials, i.e. claimed first porous layer 14 (prior art PCPL 3), claimed second porous layer 16 (prior art PCPL layer 9), claimed third porous layer 18 (prior art working electrode 1), and claimed porous insulating layer 30 (prior art separator 8).
The limitation of claim 17, “the fourth transparent portions (32) of the porous isolating substrate (30) are narrower than the first, second and third transparent portions (20, 22, 21) forming the respective continuous transparent pathways through the solar cell in the direction perpendicular to the first and second surfaces of the porous isolating substrate (30)”, is brought into claim 1, while the added limitation “the porous isolating substrate (30) is not present in the first, second or third transparent portions (20-22)” overcomes the previous 35 USC §103 rejection of claim 17.
In general, there is art suggesting patterning active layers of DSSCs for aesthetic purposes (see, e.g., Morooka, et al., US-20110155223-A1).
However, the prior art in general teaches patterning the layers (Fujiwara), or removing material (Basol), and there is no teaching or suggestion to arrive at the above limitations in combination with the aforementioned limitations (those taught by Fili or applicant’s admitted prior art).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721it